DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the After final consideration pilot program filed on June 18, 2021, amendments to the claims have been acknowledged. Claims 2, 3, 8 and 9 are cancelled by applicant.
Due to applicant’s arguments, the 103 rejection as being unpatentable over Enomoto et al., and further in view of Yamamoto et al., has been withdrawn.   Also, the finality is withdrawn as applicant’s assertion is correct. A new rejection is found hereinbelow. 
Due to the explanation provided my applicant and amendments to the claims, the 112a rejection over claims 1, 3, 5 and 9 has been withdrawn. Due to the amendments to the claims the 112b rejection over claim 1 has been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7 and 10-11, are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al., (US 20150188203),  further in view of Yamamoto et al., (US 20180034021), and further in view of Guen et al., (US 20120315515).
Regarding claims 1 and 7 , Enomoto discloses a secondary battery apparatus 11 [0020], comprising a battery cell 23 [0020] that includes a flat, rectangular box-shaped, outer container 32 , an electrode body 34, which together with the nonaqueous electrolyte is contained in the outer container 32  ([0029]/ L 1-7), the secondary battery apparatus 11 includes a box shaped outer case 24 ([0020]/ L1-2); outer case 24 includes a rectangular box-shaped body case 25, and has a bottom; an upper case 26 ([0021], L1-4) , in which the at least one battery cell is 
Enomoto further discloses  a battery storing chamber 24a for storing the battery cells and liquid coolant is formed between the bottom wall 25a of the body case 25 and the ceiling wall 26a of the upper case 26 ([0025]/ L 4-7); see fig.1 the chamber 24a is formed between the battery module housing (24) and the battery cell housing (32). Enomoto further discloses the coolant fluid receptacle (chamber 24a)  provides direct contact between the coolant fluid (liquid coolant 27) and the battery cell housing (32) because the chamber 24a stores the liquid coolant ([0025]/ L 4-7);  see fig.1 liquid coolant 27 is in chamber 24a which is in direct contact  with housing 32. (CLAIM 7) Therefore the coolant fluid receptacle provides thermal contact between the coolant fluid and the battery cell housing. 

    PNG
    media_image1.png
    534
    700
    media_image1.png
    Greyscale

Enomoto further discloses a pressure release valve 36 which functions as  a gas exhaust mechanism, is formed at a central part of the cover member 33b ([0030]/ L 6-7); see fig.2  

    PNG
    media_image2.png
    517
    598
    media_image2.png
    Greyscale

Enomoto further discloses wherein the gas venting opening of the battery cell housing is isolated from the coolant fluid receptacle in a fluid tight manner, (the upper end of the outer container 32 is adhered and fixed to the lower surface of the ceiling wall 26a by the adhesive 28a. The adhesive 28a is adhered to the periphery of the opening 40, and effects airtight sealing between the battery storing chamber 24a and the opening 40. Thereby, the battery storing chamber 24a is kept airtight [0034]). 
 The adhesive 28a which is on the top of the container 32 (the vent opening 36 is located on the top of 32) seals the openings 40, therefore the liquid coolant 27 cannot be near the vent opening 36. See fig.1 the chamber 24a does not go over the tops of the battery cells  23, the 
Enomoto further discloses see annotated fig.1 a portion of the coolant fluid receptacle (battery storage chamber 24a) is formed between the upper case (26)/body case (25) (which is included in the battery module housing/outer case (24)) and the one lateral surface of the outer container (32). Enomoto does not disclose a portion of the coolant fluid receptacle surrounds the gas venting opening. Yamamoto discloses a battery pack 1 has a battery casing 4, and includes a plural battery cells 30 are accommodated in the inside of the battery casing 4 [0024].  Each battery cell 30 is covered with an outer casing [0028].  A safety valve 30c is formed in the outer casing of each of the battery cells 30 [0032], the gas inside of battery cell 30 is discharged from the safety valve 30c to the gas discharge passage to the outside [0075].  The battery pack 1 has the cooling fluid passage 70 through which cooling fluid flows to cool the battery, the cover member 7 is arranged so as to form the cooling fluid passage 70 between the bus bars 5, the cooling fluid flowing in the cooling fluid passage 70 is in contact with the bus bar 5 [0064].  The cooling fluid passage 70 includes an upstream side passage 70a, downstream side passage 70c, intermediate communication passage 70b [0070].  The bus bar casing 2 on the opening part of the battery casing 4 so as to cover the opening part, the bus bar 5 is accommodated in the corresponding bus bar casing 2 [0036].   See figure 3, the cooling fluid passage 70b surrounds the gas venting opening (safety valve 30c). 
It would have been obvious to one having ordinary skill in the art to replace the cooling fluid receptacle (battery storing chamber 24a) of Enomoto to the position of the cooling fluid passage 70b of Yamamoto in order to surround the gas vent opening (vent opening 36). It is well within the artisans skill to place the cooling fluid passage (battery storage chamber 24a) in 
Enomoto further discloses an adhesive 28a is adhered to the periphery of the opening 40, and effects airtight sealing ([0034]/ 13-14); see fig.1 sealing element (28a) is arranged between the battery cell housing (32) and the battery module housing (24). Examiner notes that the adhesive 28a reads on the claimed sealing element. 
Enomoto does not disclose the sealing element is arranged to peripherally enclose the gas venting opening. Guen teaches a rechargeable battery 101 which includes an electrode assembly 10, a separator 13 between the positive electrode 11 and a negative electrode 12, a case 26 in which the electrode assembly is installed [0026]. Guen further teaches a sealing member 59 that peripherally encloses the valve member 70 (see fig. 2; [0012]). 
It would have been obvious to one having ordinary skill in the art to add the sealing member 59 of Guen to the battery of modified Enomoto to peripherally enclose the gas venting opening 36, in order to further aid in the sealing of the gas vent opening. It is well within the artisan’s skill to place the sealing element in different positions across the battery. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
 Modified Enomoto does not disclose the adhesive 28a (sealing element) is arranged between the coolant fluid receptacle (battery storage chamber 24a) and the gas venting opening (vent opening 36), however it is well within the artisan’s skill to place the sealing element (adhesive) in different positions across the battery. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA  (CLAIM 1)

    PNG
    media_image3.png
    598
    870
    media_image3.png
    Greyscale

Enomoto et al.,  

    PNG
    media_image4.png
    690
    673
    media_image4.png
    Greyscale

Yamamoto et al.,

Regarding claim 4, Enomoto discloses all of the limitations as set forth above in claim 1. Enomoto further discloses the liquid coolant 27, which is filled in the battery storage chamber 24a of the outer case 24, flows in the battery storing chamber 24a through gaps between the battery cells 23 [0066]; see fig.1 the gaps between the battery cells 23 maintain a clearance between the battery module housing (24) and the battery cell housing (32). Examiner notes that the gaps reads on the claimed spacers. (CLAIM 4)
Regarding claim 5, Enomoto discloses all of the limitations as set forth above in claim 4. Enomoto does not disclose the sealing element (adhesive 28) is arranged in a spacer (gap) which 
It would have been obvious to one having ordinary skill in the art to arrange the spacer (gap) between the battery storage chamber (24a) and the gas venting opening (vent opening 36).  (CLAIM 5)
Regarding claim 6, Enomoto discloses all of the limitations as set forth above in claim 1. Enomoto further discloses the battery cell is configured as a prismatic battery cell (see figs. 1 and 2 battery cell 23 is a prismatic battery cell). Enomoto further discloses a liquid coolant 27 which is filled in the outer case ([0020]/ L 1-2); see also fig. 2 liquid coolant 27 is disposed between the case and  the four smallest lateral surfaces are entirely enclosed by the coolant fluid. (CLAIM 6)
Regarding claims 10 and 11, modified Enomoto discloses all of the limitations as set forth above in claim 5. Modified Enomoto further discloses the battery cell is configured as a prismatic battery cell (see figs. 1 and 2 battery cell 23 is a prismatic battery cell). Enomoto further discloses a liquid coolant 27 which is filled in the outer case ([0020]/ L 1-2); see also fig. 2 liquid coolant 27 is disposed between the case and  the four smallest lateral surfaces are entirely enclosed by the coolant fluid. (CLAIM 10)  Enomoto further discloses a battery storing chamber 24a for storing the battery cells and liquid coolant ([0025]/ L 4-7). (CLAIM 11)
Response to Arguments
Applicant’s arguments filed on June 18, 2021 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection as being unpatentable over Enomoto et al., and further in view of Yamamoto et al., has been withdrawn.  However, a new grounds of rejection is entered including Enomoto and Yamamoto as before.
Applicant asserts that moving the adhesive 28a of Enomoto to the location of the sealing member 59 of Guen, would modify the operation of Enomoto. 
Applicant assertion is persuasive, however, it would have been obvious to one having ordinary skill in the art to add the sealing member 59 of Guen to the battery of modified Enomoto to peripherally enclose the gas venting opening 36, in order to further aid in the sealing of the gas vent opening. It is well within the artisan’s skill to place the sealing element in different positions across the battery. Such modification would not modify the operation of the device because the adhesive 28a would still be in the peripheral edge of the cover member and battery cell. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIARA TRANT/Examiner, Art Unit 1722            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722